These are two separate proceedings which were heard together. The first above-entitled proceeding was to invalidate petitions designating respondent Marvin A. Cohen as a candidate in the Democratic Party Primary Election to be held on June 20, 1972 for the party position of Assembly District Leader (male) of the 30th Assembly District, Part B. The appeal in that proceeding is from a judgment of the Supreme Court, Queens County, entered June 8, 1972, which, inter alia, denied the application. The second above-entitled proceeding was to invalidate petitions designating respondent Lilliam M. Katz as a candidate in the same primary election for the same party position, except female in this proceeding. The appeal in this proceeding is from a judgment of the same court, entered the same day, which, inter alia, denied the application. Both judgments affirmed, without *934costs. No. opinion. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.